              Case 19-22921-SMG          Doc 61       Filed 01/31/20   Page 1 of 30




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

In re:

AMY R SMITH,                                            Case No.: 19-22921-SMG
                                                        Chapter: 13
         Debtor.
                                                  /


                             RESPONSE TO DEBTOR'S
                         MOTION TO VALUE COLLATERAL
                 OF U.S. BANK N.A., AS TRUSTEE AND NATIONSTAR
                MORTGAGE, LLC D/B/A MR. COOPER AND DETERMINE
                  SECURED STATUS OF LIEN ON REAL PROPERTY

         U.S. Bank National Association, as Trustee, successor in interest to Wilmington Trust

Company, as Trustee, successor in interest to Bank of America National Association, as Trustee,

successor by merger to LaSalle Bank National Association, as Trustee for Lehman XS Trust

Mortgage Pass-Through Certificates, Series 2007-6, by Nationstar Mortgage LLC d/b/a Mr.

Cooper (the “Secured Creditor”), by and through its undersigned counsel, responds to the Motion

to Value Collateral of U.S. Bank N.A., as Trustee , successor in interest to Bank of America

National Association, as Trustee, successor by merger to LaSalle Bank National Association, as

Trustee for Lehman XS Trust Mortgage Pass-Through Certificates, Series 2007-6, by and

Nationstar Mortgage, LLC d/b/a Mr.Cooper And Determine Secured Status Of Lien On Real

Property (the “Motion”) (Doc. No. 52) and in support thereof states as follows:

         1.     Debtor's Bankruptcy Case:     This case was commenced by the filing of a

voluntary Chapter 13 petition on September 27, 2019 by Amy R Smith (the “Debtor”).

         2.     Collateral:     Secured Creditor holds a first mortgage lien against the Debtor's

real property located at 2616 Washington Street, Hollywood, Florida 33020 (the “Property”).
                 Case 19-22921-SMG         Doc 61     Filed 01/31/20      Page 2 of 30




        3.       Proof of Claim:        On November 5, 2019, Secured Creditor timely filed Proof

of Claim #1 which evidences a total secured claim of $380,926.80.

        4.       Motion:        On January 9, 2020, the Debtor filed the Motion attempting to

value the property at $133,340.00 to be paid through the plan at 3.25%.

        5.       Response:      Secured Creditor disputes this valuation.      Based on the appraisal

attached hereto as “Exhibit A”, the market value of the property is at least $265,000.00.

Secured Creditor requests an opportunity to have an updated appraisal completed to determine

the value of the property at the time of the filing of the petition.

        6.       Interest rate: In Till v. SCS Credit Corp., 541 U.S. 465, 124 S.Ct.1951 (2004),

the Supreme Court addressed the appropriate cram down interest rate under § 1325(a)(5)(B)(ii)

and adopted the “formula approach” which begins by looking at the national prime rate, reported

daily in the press, and then adding an appropriate “risk adjustment.” Although Till does not

specify what that risk adjustment should be, it states that courts have generally approved

adjustments of 1% to 3%.

                 Accordingly, Secured Creditor maintains that, without evidence why a different

adjustment should be used, a risk adjustment of 2% should be reasonable.           The prime rate, as

published in the Wall Street Journal, is currently 4.75%.              Accordingly, Secured Creditor

maintains that the Court should not approve a cram down interest rate less than 6.75%.

        7.       Attorney’s Fees and Costs:     Secured Creditor has incurred additional fees and

costs as a result of having to file this response:

        8.       Supplement: Secured Creditor reserves the right to supplement and/or amend

this response.

        9.       Attorney’s Fees and Costs:     Secured Creditor has incurred additional fees and
              Case 19-22921-SMG            Doc 61    Filed 01/31/20    Page 3 of 30




costs as a result of having to file this response.

        WHEREFORE, the Secured Creditor requests that the Court enter an Order Denying the

Motion to Value Motion to Value Collateral and for such other and further relief as the Court

deems just and proper.

                                                McCalla Raymer Leibert Pierce, LLC

                                 By:            /s/Melbalynn Fisher
                                                Melbalynn Fisher
                                                Florida Bar No. 107698
                                                110 S.E. 6th Street, Suite 2400
                                                Ft. Lauderdale, FL 33301
                                                954-526-5846
                                                melbalynn.fisher@mccalla.com
              Case 19-22921-SMG         Doc 61     Filed 01/31/20     Page 4 of 30




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

January 31, 2020 to all parties on the list to receive e-mail notice/service for this case, via the

Notice of Electronic Filing (which is incorporated herein by reference), and via U.S. Mail, First

Class to Amy R Smith, 2714 Southwest 81 Terrace # 2730, Hollywood, FL 33025.


                                             By:        /s/Melbalynn Fisher
                                                        Melbalynn Fisher
Stacy H Bressler       sbressler@aol.com
•Melbalynn Fisher        Melbalynn.Fisher@mccalla.com, FLBKECF@mccalla.com
•Michael A. Frank        pleadings@bkclawmiami.com,
bkcpleadings@gmail.com;frankmr48583@notify.bestcase.com
• Office of the US Trustee       USTPRegion21.MM.ECF@usdoj.gov
•Ashley Prager Popowitz         Ashley.popowitz@mccalla.com, flbkecf@mccalla.com
•Robin R Weiner        ecf@ch13weiner.com;ecf2@ch13weiner.com
          Case 19-22921-SMG         Doc 61     Filed 01/31/20     Page 5 of 30




March 12, 2018

                                                               B ERTELLE & A SSOCIATES , I NC .
                                                                       4142 NW 6 th Street
MRLP                                                               Deerfield Beach, FL 33442
Ashley Popowitz, Esq.                                                Phone: (954) 770-2519
                                                               Email: Chip@BertelleAppraisals.com
110 SE 6th Street, Suite 2400
Fort Lauderdale, FL 33301

RE: Real estate appraisal of an adult living facility (ALF) located at 2616 Washington
   Street, Hollywood, FL

Dear Mrs. Popowitz:

I have prepared a retrospective appraisal of the above captioned property in accordance
with your request having an effective date of value of December 4, 2017. The rights and
interests appraised are those of the fee simple estate. The subject is currently operating
as a 6-bed Adult Living Facility (ALF). The value conclusion found in this report are for
rights in realty only and does not include business value. The purpose of this appraisal is
to assist the client in a foreclosure matter.

The report that follows is an Appraisal Report as defined by the Uniform Standards of
Professional Appraisal Practice (USPAP) and is in full compliance with USPAP.

The subject has been appraised under the Extraordinary Assumption that there is no mold
present. The presence of mold can have a significant impact on value.

On the basis of my investigation and analyses, I have estimated the market value of the
real estate as of December 4, 2017 to have been as follows:

             Two Hundred Sixty-Five Thousand ($265,000) Dollars

Thank you for the opportunity to be of service and please advise if I may be of further
assistance.

Very truly yours,




CR Bertelle, MAI
Cert Gen RZ723
              Case 19-22921-SMG                      Doc 61          Filed 01/31/20             Page 6 of 30
Exquisite Senior Care ALF                                                                                                         2
2616 Washington Street, Hollywood, FL


                                               Table of Contents
Summary of Salient Facts & Conclusions ......................................................................... 3
Type of Report .................................................................................................................. 4
Purpose of Report, Intended Use, Client .......................................................................... 4
Market Value Definition ..................................................................................................... 4
Property Interest Appraised .............................................................................................. 4
Scope of Work................................................................................................................... 5
Appraisal Problem ............................................................................................................. 5
Property Location .............................................................................................................. 5
Subject Property Legal Description ................................................................................... 5
Property Owner’s Name .................................................................................................... 5
Property Inspection ........................................................................................................... 5
Subject Photos .................................................................................................................. 6
Land Use & Zoning ......................................................................................................... 12
260 History of Title .......................................................................................................... 12
Exposure Time ................................................................................................................ 12
Highest and Best Use ..................................................................................................... 13
SALES COMPARISON APPROACH .............................................................................. 15
Summary of Comparable Sales ...................................................................................... 16
Adjustments to Sales ...................................................................................................... 18
Conclusion ...................................................................................................................... 19
Reconciliation of Approaches.......................................................................................... 20
ADDENDA....................................................................................................................... 21
   Assumptions and Limiting Conditions ........................................................................ 22
   Appraiser’ Certification ............................................................................................... 24




                            Bertelle                &     Associates, Inc.
            Case 19-22921-SMG           Doc 61     Filed 01/31/20      Page 7 of 30
Exquisite Senior Care ALF                                                                      3
2616 Washington Street, Hollywood, FL


                       Summary of Salient Facts & Conclusions
Property Description
               Property Type            A 6-bed Adult Living Facility (ALF) known as Exquisite
                                        Senior Care
                             Location   2616 Washington Street, Hollywood, FL 33020

Building Area                           1,611 SF adjusted building area according to the
                                        Broward County Property Appraiser’s office.

Number of floors                        1

Bedrooms/Baths                          3/3

Condition                               The roof is a flat roof that was damaged in 2016 during
                                        Hurricane Matthew. The built-up composition needs
                                        to be removed and replaced.            Damage to the
                                        underlying plywood is unknown. The property owner
                                        believes the roof repairs will cost nearly $20,000. The
                                        building exterior was observed to be in average
                                        condition with no deferred maintenance items noted.
                                        The interior was observed to be in fair condition with
                                        some      physical       deterioration  and     deferred
                                        maintenance observed. I have not received an
                                        environmental assessment for the subject. The
                                        presence of mold is unknown.

View                                    Garden

Purpose of Appraisal                    Estimate the “as is” market value of the real estate

Rights & Interests Appraised            Fee simple estate

Effective Date of Value                 December 4, 2017

Owner of Record                         Amy R. Smith

Highest & Best Use                      Cure all outstanding deferred maintenance and
                                        operate as an ALF

Hypothetical Condition                  None

Extraordinary Assumption                The subject has been appraised under the
                                        Extraordinary Assumption that there is no mold
                                        present. The presence of mold can have a significant
                                        negative impact on the market value of the property.




                        Bertelle        &     Associates, Inc.
            Case 19-22921-SMG               Doc 61   Filed 01/31/20     Page 8 of 30
Exquisite Senior Care ALF                                                                        4
2616 Washington Street, Hollywood, FL


                                            Type of Report

This Appraisal Report is written in accordance with the Uniform Standards of Professional
Appraisal Practice (USPAP).

        Purpose of Report, Intended Use, Intended User, Client

The purpose of this appraisal is to develop and report an opinion of the market value of
the real estate as of December 4, 2017. The intended use is to assist the client, MRLP,
in a foreclosure matter. The intended user is Ashley Popowitz, Esq.

                                        Market Value Definition

Market value means the most probable price which a property should bring in a
competitive and open market under all conditions requisite to a fair sale, the buyer and
seller each acting prudently and knowledgeably, and assuming the price is not affected
by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified
date and the passing of title from seller to buyer under conditions whereby:

     (1) Buyer and seller are typically motivated;
     (2) Both parties are well informed or well advised, and acting in what they consider their own
         best interests;
     (3) A reasonable time is allowed for exposure in the open market;
     (4) Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements
         comparable thereto; and
     (5) The price represents the normal consideration for the property sold unaffected by special
         or creative financing or sales concessions granted by anyone associated with the sale. 1

                                  Property Interest Appraised

The interests appraised will be those of the fee simple estate. The value conclusion is
limited to the real estate and excludes any business value.




1
    FDIC, Supplemental Appraisal Standards


                        Bertelle           &   Associates, Inc.
            Case 19-22921-SMG              Doc 61   Filed 01/31/20    Page 9 of 30
Exquisite Senior Care ALF                                                                      5
2616 Washington Street, Hollywood, FL


                                           Scope of Work

The appraisal problem is to estimate the current fee simple market value of the subject
real estate. The scope includes a full interior and exterior inspection of the property. The
Cost Approach and Income Approach were not developed since the subject would not be
sold or purchased based on cost or income generated by a lease. The Sales Comparison
Approach is the approach that resembles the actions of buyers and seller and has been
employed in estimating the market value of the subject property. Sales of comparable
properties were researched with the assistance of the MLS, the Broward County Property
Appraiser’s web site, Costar, and IRIS. All sales were verified with a party to the
transaction. The scope does not include a roof inspection or an environmental
assessment of the property.

                                        Appraisal Problem

The appraisal problem is to estimate the “as is” market value of the real estate as of
December 4, 2017.

                                        Property Location

The subject is located at 2616 Washington Street in Hollywood, Florida.

                         Subject Property Legal Description

According to the last deed of conveyance, the legal description is as follows:
    Lot 23, Block 2, Amended Plat of South Hollywood, a subdivision according to the plat or map
    thereof described in Plat Book 4, at page(s) 10, of the Public Records of Broward County,
    Florida.

                                    Property Owner’s Name

The current owner of record is Amy R. Smith, a single woman.

                                        Property Inspection

Date of Inspection            February 22, 2018
Those Present                 I was accompanied by Amy R. Smith, owner.




                        Bertelle           &   Associates, Inc.
           Case 19-22921-SMG                Doc 61      Filed 01/31/20    Page 10 of 30
Exquisite Senior Care ALF                                                                 6
2616 Washington Street, Hollywood, FL


                                           Subject Photos




                                        Washington Street facing west




                              Front and east elevation facing southwesterly




                        Bertelle             &   Associates, Inc.
           Case 19-22921-SMG            Doc 61     Filed 01/31/20   Page 11 of 30
Exquisite Senior Care ALF                                                           7
2616 Washington Street, Hollywood, FL


                                        Subject Photos




                                         Entry to two units




                        Bertelle         &   Associates, Inc.
           Case 19-22921-SMG            Doc 61    Filed 01/31/20   Page 12 of 30
Exquisite Senior Care ALF                                                          8
2616 Washington Street, Hollywood, FL




                                              Kitchen




                                            Dining room




                        Bertelle        &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20   Page 13 of 30
Exquisite Senior Care ALF                                                         9
2616 Washington Street, Hollywood, FL


                                        Subject Photos




                                         Typical bedroom




                                         Typical bedroom




                        Bertelle         &   Associates, Inc.
           Case 19-22921-SMG            Doc 61    Filed 01/31/20   Page 14 of 30
Exquisite Senior Care ALF                                                          10
2616 Washington Street, Hollywood, FL


                                        Subject Photos




                                         Manager’s office




                                         Typical bathroom




                        Bertelle         &   Associates, Inc.
           Case 19-22921-SMG            Doc 61       Filed 01/31/20   Page 15 of 30
Exquisite Senior Care ALF                                                             11
2616 Washington Street, Hollywood, FL


                                        Subject Photos




                                             Activity room




                                         Typical bathroom




                        Bertelle         &    Associates, Inc.
           Case 19-22921-SMG              Doc 61   Filed 01/31/20   Page 16 of 30
Exquisite Senior Care ALF                                                                12
2616 Washington Street, Hollywood, FL


                                        Land Use & Zoning

The county land use is Low (5) Residential, and the zoning is RS-3, Single Family District,
by the city of Hollywood.


                                         History of Title
Subject property has sold within the last five years            Yes ( )     No ( X )


                                    Effective Date of Value
The effective date of value is December 4, 2017.


                                         Exposure Time
Exposure time for the subject is estimated at three to six months based on marketing times
for properties in the neighborhood.




                        Bertelle          &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20    Page 17 of 30
Exquisite Senior Care ALF                                                                  13
2616 Washington Street, Hollywood, FL


                   Highest and Best Use (land as if vacant)

Legally Permissible Use
The fee simple estate is subject to the limitations of eminent domain, escheat, police
power, and taxation. The site has a land use designation of Low (5) Residential and is
zoned RS-3, Single Family District, by the city of Hollywood. The site, as if vacant,
complies with minimum standards found in the RS-3 zoning code including minimum lot
size of 5,000 SF and 50-foot lot width.

Physically Possible Use
Public utilities available to the property include water, sewer, electricity and telephone.
Topography and drainage are adequate and typical for the neighborhood. Access with
the surrounding road network and trade area is good.

Feasible Use Considerations
Feasible uses must first be legally permissible and physically possible. Based on legally
permissible and physically possible use alternatives, the subject property, as though
vacant, could be improved with virtually all the legally permitted uses outlined in zoning
that could be accommodated on a 7,021 SF lot. Existing development in the area is
predominantly single-family homes.

Maximally Productive Use
Having considered legally permissible, physically possible, and economically feasible use
alternatives, the maximally productive use for the site as if vacant is for a single-family
home.


                       Highest and Best Use (as improved)
Legally Permissible Use
The subject was originally built as a duplex in 1953. Sometime after the property was last
purchased in 2002 it was converted to an adult living facility (ALF). The current use is
legal non-conforming.

Physically Possible Use
The exterior walls were observed to be in average condition. The roof sustained damage
in 2016 during hurricane Matthew. The property owner stated she has a claim on file with
her insurance company and the cost to repair the roof is nearly $20,000. The interior
layout is unusual for a small ALF in that the demising wall between the two former duplex
units remains intact. In order to access the two units, it is necessary to leave the building
and enter a second doorway.

The interior layout includes three bedrooms, three baths, a utility room, an activity room,
a manager’s office, a day room, a dining room and a small kitchen. The interior was
observed to be in fair condition. With only one kitchen, the subject could not return to a
duplex property without the installation of a new kitchen in the northern unit. The kitchen
was observed to be in poor condition requiring a complete renovation including new
equipment, cabinetry and countertops. Some of the deferred maintenance is cosmetic in
nature including cleaning grout lines and painting. The subject has been appraised under


                        Bertelle        &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20   Page 18 of 30
Exquisite Senior Care ALF                                                                 14
2616 Washington Street, Hollywood, FL


the Extraordinary Assumption that the property is free from any harmful pollutants and
contaminants including mold.

Feasible Use Considerations
There appears to be a reasonably active market for Adult Living Facilities in Broward
County. Single family and multifamily homes converted to ALF use has been ongoing in
the county for more than 20 years. The baby boomer generation is in its 60”s and 70’s
and should increase demand for this type of product over the near foreseeable future. It
is apparent from the market that some of the trading involving a small ALF is due to poor
management and an under-capitalized business, which ultimately leads to business
failure. An ALF is a specialized business that requires specialized and experienced,
competent management.

Maximally Productive Use
Based on the foregoing, the maximally productive use for the property is to repair the roof,
cure all deferred maintenance, renovate the kitchen and continue operating as an ALF.




                        Bertelle        &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20   Page 19 of 30
Exquisite Senior Care ALF                                                               15
2616 Washington Street, Hollywood, FL



                            Sales Comparison Approach
A Cost Approach and Income Approach were not developed owing to the age of the
improvements and the fact that ALF properties are generally not leased. The preferred
method in estimating the value of a property like the subject is the Sales Comparison
approach, which is based on the theory of substitution. At the core of the theory is the
premise that a prudent buyer would pay no more for a property than one of similar or equal
utility that recently sold. In this approach similar sale properties are compared to the
subject and adjusted for dissimilarities.

The sales search focused on ALF properties that were converted from single family or
multifamily properties in Broward County. A total of three sales were found that are
suitable for direct comparison with the subject. On the following page is a sales grid of
the sales with a location map.




                        Bertelle        &   Associates, Inc.
                          Case 19-22921-SMG          Doc 61     Filed 01/31/20     Page 20 of 30
Exquisite Senior Care ALF                                                                   16
2616 Washington Street, Hollywood, FL

                                           Summary of Comparable Sales

                                            Subject            Sale 1         Sale 2        Sale 3     Average
 Address                                     2616              13400           3300         11360
 Street                                   Washington St      Stirling Rd     SE 7 St       NW 29 St
 City                                      Hollywood        SW Ranches     Pompano Bch      Sunrise
 Adjusted Building Area (SF)                 1,611              6,254         8,665          3,514      6,144
 Year Built                                  1953               1973           1949          1972       1965
 Number of Beds                                 6                 10            31             12        19
 Square Feet/Bed                              269                481           280            293        351
 Condition                                    Fair            Superior       Superior      Superior
 Date of Sale                                                 Aug-17          Mar-17        Jun-17      Jun-17
 Sale Price                                                  $875,000       $1,725,000     $583,000   $1,061,000



                                                                                           Sale 2




                                                              Sale 3        Sale 3




                                                   Sale 1




                                                                                 Subject




                                                                                                         
                                                                                                         N




                                        Bertelle      &     Associates, Inc.
                  Case 19-22921-SMG       Doc 61   Filed 01/31/20   Page 21 of 30
Exquisite Senior Care ALF                                                           17
2616 Washington Street, Hollywood, FL

                                              Sa le 1




                                              Sa le 2




                                              Sa le 3




                               Bertelle   &   Associates, Inc.
                  Case 19-22921-SMG            Doc 61     Filed 01/31/20     Page 22 of 30
Exquisite Senior Care ALF                                                                       18
2616 Washington Street, Hollywood, FL

                                         Adjustments to Sales

Real Property Rights Conveyed
                      All three sales involved the purchase of a fee simple estate subject only to
                      standard encumbrances such as utility easements. Adjustments for real
                      property rights conveyed were not warranted.

Financing                      All of the sales were cash to seller transactions and no adjustments for
                               financing were necessary.

Conditions of Sale             All three transactions were at arm’s length with no unusual conditions of
                               sale. No adjustments were warranted for conditions of sale.

Market Conditions              The sales took place between March and August of 2017. The real estate
                               market has been stable over the past year with low appreciation throughout
                               the county for residential properties. Any increase in value due to changes
                               in market conditions will be considered in the conclusion.

Location
            Sales 1 & 3        Both sales are all located in similar residential neighborhoods and
                               adjustments for location were not warranted. It should be noted that Sale
                               3 involves two (2) six-bed ALFs located in the city of Sunrise that were sold
                               together by one seller to one buyer.
                  Sale 2       Sale 2 is located on the barrier island in Pompano Beach, a few blocks from
                               the ocean. A qualitative downward adjustment has been made for location.

Condition                      As noted, the subject roof needs to be repaired and resurfaced. The owner
                               stated that she had a cost estimate of nearly $20,000 for the repair. If the
                               underlying plywood needs replacing in addition to the resurface, this cost
                               would be reasonable. The subject interior is in fair condition while the sales
                               were all in at least average condition. The cost to repair and resurface the
                               roof and to cure deferred maintenance items within the interior of the
                               building is estimated at $35,000. Since all three sales had roofs that were
                               in good condition and the interior did not exhibit any deferred maintenance,
                               all three sales have been adjusted downward by $35,000 for condition.

Business
        Sales 1 & 2            Neither sale involved the conveyance of a business. Neither were
                               operational ALFs at the time of sale. Neither sale required an adjustment
                               for business.

                  Sale 3       According to the listing broker the property was operating as an ALF and
                               the sale price included the conveyance of the business value that the broker
                               estimated to be approximately $100,000. Sale 3 was adjusted downward
                               by $100,000 for the value of the business.




                               Bertelle        &   Associates, Inc.
                         Case 19-22921-SMG                    Doc 61    Filed 01/31/20   Page 23 of 30
      Exquisite Senior Care ALF                                                                          19
      2616 Washington Street, Hollywood, FL

                                                   Sales Adjustment Grid
                                                Subject               Sale 1         Sale 2        Sale 3      Average
Address                                          2616                 13400           3300         11360
Street                                        Washington St         Stirling Rd     SE 7 St       NW 29 St
City                                           Hollywood           SW Ranches     Pompano Bch      Sunrise
Adjusted Building Area (SF)                      1,611                 6,254         8,665          3,514       6,144
Year Built                                       1953                  1973           1949          1972        1965
Number of Beds                                      6                    10             31            12          18
Square Feet/Bed                                   269                   625            280           293         399
Condition                                         Fair               Superior       Superior      Superior
Date of Sale                                                         Aug-17          Mar-17        Jun-17       Jun-17
Sale Price                                                          $875,000       $1,725,000     $583,000    $1,061,000
Adjustments:
Real Property Rights                                                   $0              $0            $0           $0
Financing                                                              $0              $0            $0           $0
Conditions of Sale                                                     $0              $0            $0           $0
Market Conditions                                                      $0              $0            $0           $0
Subtotal                                                            $875,000       $1,725,000     $583,000    $1,061,000
Location                                                               $0                           $0           $0
Condition                                                           ($35,000)       ($35,000)     ($35,000)    ($35,000)
Business                                                               $0              $0        ($100,000)    ($33,333)
Adjusted Price                                                      $840,000       $1,690,000     $448,000     $992,667
Adjusted Price/SF                                                     $134            $195          $127         $152
Adjusted Price/Bed                                                   $84,000         $54,516       $37,333      $58,616

             Conclusion
             The adjusted unit prices range from $127/SF to $195/SF and from $37,333/bed to
             $84,000/bed. None of the sales required an adjustment for real property rights conveyed,
             financing or conditions of sale. Changes in market conditions will be considered in the
             conclusion. All three sales required a downward adjustment for condition and Sale 3 for
             a business.

             Sale 1 has more square feet of building area per bed than the subject and the remaining
             two sales. This is reflected in the price per unit which is the highest among the three sales.
             For this reason, Sale 1 has not been given as much weight as Sales 2 and 3.

             Sale 2 is similar regarding year built, square feet per bed and location. It differs in terms
             of the number of beds.

             Sale 3 involves two (2) six-bed properties, each similar to the subject. The sale property
             has a ratio of square feet per bed that is similar to the subject. Sale 3 included a business
             and the sale was adjusted downward accordingly.

             With consideration to all the sales, but with greater weight given to Sales 2 and 3, the unit
             values concluded for the subject property are $160/SF and $45,000 bed which produces
             the following value indications:

                                              $160/SF X 1,611 SF = $257,760
                                                     $45,000 X 6 = $270,000

             With consideration to both units of comparison, the “as is” market value of the subject real
             estate as of December 4, 2017 is estimated at $265,000.




                                     Bertelle                 &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20   Page 24 of 30
Exquisite Senior Care ALF                                                                 20
2616 Washington Street, Hollywood, FL


                              Reconciliation of Approaches

  Cost Approach                  Sales Comparison Approach          Income Approach
       N/A                                $265,000                        N/A

The Cost and Income Approaches were not developed since the subject would not be sold
based on either cost or rental income.

The Sales Comparison approach was developed since the typical buyer would consider
prices paid for similar properties in the neighborhood. A total of three sales were included
for direct comparison. The quality and quantity of comparable sales data available for
direct comparison was good. The Sales Comparison approach provided a reliable
indication of value.

With sole reliance on the Sales Comparison approach, the market value for the subject as
of December 4, 2017 is estimated at $265,000.




                        Bertelle        &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20   Page 25 of 30
Exquisite Senior Care ALF                                                         21
2616 Washington Street, Hollywood, FL




                                Addenda




                        Bertelle        &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20    Page 26 of 30
Exquisite Senior Care ALF                                                                  22
2616 Washington Street, Hollywood, FL




                         Assumptions and Limiting Conditions
This appraisal report has been made with the following general assumptions:

    No responsibility is assumed for the legal description or for matters including legal or
    title considerations. Title to the property is assumed to be good and marketable unless
    otherwise stated.

l   The property is appraised free and clear of any or all liens or encumbrances unless
    otherwise stated.

   Responsible ownership and competent property management are assumed.

   The information furnished by others is believed to be reliable. However, no warranty
    is given for its accuracy.

   All engineering is assumed to be correct. The plat plans and illustrative material in
    this report are included only to assist the reader in visualizing the property.

   It is assumed that there are no hidden or unapparent conditions of the property,
    subsoil, or structures that render it more or less valuable. No responsibility is assumed
    for such conditions or for arranging for engineering studies that may be required to
    discover them.

   Unless otherwise stated in this report, the existence of hazardous material, which may
    or may not be present on the property, was not observed by the appraiser. The
    appraiser has no knowledge of the existence of such materials on or in the property.
    The appraiser, however, is not qualified to detect such substances. The presence of
    substances such as asbestos, urea-formaldehyde foam insulation, or other potentially
    hazardous materials may affect the value of the property. The value estimate is
    predicated on the assumption that there is no such material on or in the property that
    would cause a loss in value. No responsibility is assumed for any such conditions, or
    for any expertise or engineering knowledge required to discover them.

   It is assumed that there is full compliance with all applicable federal, state, and local
    environmental regulations and laws unless noncompliance is stated, defined, and
    considered in the appraisal report.

   It is assumed that all applicable zoning and use regulations and restrictions have been
    complied with, unless a nonconformity has been stated, defined, and considered in
    the appraisal report.

   It is assumed that all required licenses, certificates of occupancy, consents, or other
    legislative or administrative authority from any local, state, or national government or
    private entity or organization have been or can be obtained or renewed for any use on
    which the value estimate contained in this report is based.




                        Bertelle        &   Associates, Inc.
           Case 19-22921-SMG            Doc 61   Filed 01/31/20    Page 27 of 30
Exquisite Senior Care ALF                                                                   23
2616 Washington Street, Hollywood, FL


   It is assumed that the utilization of the land and improvements is within the boundaries
    or property lines of the property described and that there is no encroachment or
    trespass unless noted in the report.

The appraisal report has been made with the following general limiting conditions:

   The distribution, if any, of the total valuation in this report between land and
    improvements applies only under the stated program of utilization. The separate
    allocations for land and buildings must not be used in conjunction with any other
    appraisal and are invalid if so used.

   Possession of this report, or a copy thereof, does not carry with it the right of
    publication.

   The appraiser, by reason of this appraisal, is not required to give further consultation,
    testimony, or be in attendance in court with reference to the property in question unless
    arrangements have been previously made.

   Neither all nor any part of the contents of the report (especially any conclusions as to
    value, the identity of appraiser, of the firm with which the appraiser is connected) shall
    be disseminated to the public through advertising, public relations, sales, or other
    media without the prior written consent and approval of the appraiser.




                        Bertelle        &   Associates, Inc.
                          Case 19-22921-SMG      Doc 61      Filed 01/31/20     Page 28 of 30
Exquisite Senior Care ALF                                                                    24
2616 Washington Street, Hollywood, FL


                                           Appraiser's Certification
I certify that, to the best of my knowledge and belief:
   The statements of fact contained in this report are true and correct.
   The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting
    conditions, and are my personal, impartial and unbiased professional analyses, opinions, and conclusions.
   I have no present or prospective interest in the property that is the subject of this report and no personal
    interest with respect to the parties involved.
   I have performed no services, as an appraiser or in any other capacity, regarding the property that is the
    subject of this report within the three-year period immediately preceding acceptance of this assignment.
   I have no bias with respect to the property that is the subject of this report or to the parties involved with this
    assignment.
   My engagement in this assignment was not contingent upon developing or reporting predetermined results.
   My compensation for completing this assignment is not contingent upon the development or reporting of a
    predetermined value or direction in value that favors the cause of the client, the amount of the value opinion,
    the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended
    use of this appraisal.
   My analyses, opinions and conclusions were developed, and this report has been prepared, in conformity
    with the Uniform Standards of Professional Appraisal Practice (USPAP) adopted by the Appraisal Standards
    Board of the Appraisal Foundation, and with the Code of Professional Ethics and Standards of Professional
    Appraisal Practice of the Appraisal Institute.
   I have made a personal inspection of the property that is the subject of this report.
   No one provided significant real property appraisal assistance to the person signing this certification.
   The use of this report is subject to the requirements of the Appraisal Institute relating to review by its duly
    authorized representatives.
   The appraiser has performed within the context of the competency provision of the Uniform Standards of
    Professional Appraisal Practice.
   This report was not based on a requested minimum valuation, a specific valuation, or the approval of a loan.
   I currently hold an appropriate state license or certification allowing the performance of real estate appraisals
    in connection with federally related transactions.
As of the date of this report, I, Charles Bertelle, MAI, have completed the requirements under the continuing
education program of the Appraisal Institute.



_______________________                                        March 12, 2018
CR Bertelle, MAI                                               Date
State-Certified General Appraiser 723
                Case 19-22921-SMG          Doc 61   Filed 01/31/20   Page 29 of 30
Exquisite Senior Care ALF                                                            25
2616 Washington Street, Hollywood, FL



                                        Qualifications
                                         CR Bertelle, MAI
Memberships
Member Appraisal Institute (MAI) No. 8449, Appraisal Institute
Member of American Institute of Certified Planners (AICP) No. 011946 (inactive)
Member of American Planning Association (inactive)
Member Fort Lauderdale Realtor Commercial Alliance

Licenses
State-certified General Appraiser RZ723
Registered Real Estate Broker, State of Florida


Employment
President Bertelle Realty, Inc. June 2010
President Bertelle & Associates, Inc. since October 1991
Vice President Florida Right of Way Associates November, 1987 to October 1991
Vice President of Pederson & Trask, Inc. June, 1986 to October 1991
Associate Appraiser with Pederson & Trask, Inc. May, 1983 to June 1986
Sales Associate with Carr Realty, Inc., April 1982 to May 1983


Education
Bachelor of Science Degree, University of Hartford, West Hartford, Connecticut
Post Graduate Studies, University of Hartford, West Hartford, Connecticut


Technical Training
Partial List of Appraisal Institute Courses Completed
Florida State Law                                Proposed Subdivisions & Condos
Florida State Law & USPAP Review                 Houses to Hotels
Code of Professional Ethics                      Litigation Appraising
Analyzing Income Producing Properties            Standards of Professional Practice
Federal Land Acquisition                         Non-Conforming Uses
Regression Analysis                              Small Mixed Use Properties
Mock Trial for Appraisers                        Attacking & Defending an Appraisal
Hotel Valuation                                  Troubled Properties
Special Purpose Properties                       Americans with Disabilities Act
Feasibility Analysis                             Valuation Analysis and Report Writing
Case Studies                                     Appraisal Principles
Basic Valuation Procedures                       Capitalization Theory and Techniques
Various Seminars




                             Bertelle      &   Associates, Inc.
                Case 19-22921-SMG       Doc 61   Filed 01/31/20   Page 30 of 30
Exquisite Senior Care ALF                                                         26
2616 Washington Street, Hollywood, FL


Society of Real Estate Appraisers
Courses 101, 102, 201


Partial List of Clients
SunTrust Bank                                    Wachovia
CityNational Bank of Florida                     Community Bank of Broward
Pan American Bank                                Tri-Rail
Holland Builders                                 Metro Bank
Hicks & Schreiber, P.A.                          John C. Lukacs, P.A.
John C. Lukacs, P.A.                             Brigham Moore, LLP
Earle & Patchen, P.A.                            Shutts & Bowen, LLP
Taco Bell Corporation                            Broward County School Board
Florida Department of Transportation             Broward County
American General                                 Holland Builders
Florida Power & Light                            Town of Davie
City of Sunrise                                  City of Hallandale
Motiva Enterprises, LLC                          Commercial Finance Group, Inc.


Qualified as Expert Witness
Circuit courts of Broward County, Miami-Dade County, Palm Beach County, Charlotte County
Federal Bankruptcy Court


Counties Appraised Geographically

Miami-Dade, Broward, Palm Beach, Charlotte, Pinellas, Hillsborough




                             Bertelle   &   Associates, Inc.
